Title: To James Madison from Isaac Cox Barnet, 5 August 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Agency of the United States Bordeaux August 5th. 1801. Wednesday evening
					
					I hasten to transmit to you the inclosed Letters just received from Messrs. Murray and Dawson who give me under date of the 31. July, the pleasing information of the exchange of Ratifications.  A vessel being to sail, (say the Captains going down early in the morning) for Charleston, I improve the opportunity rather than wait some days for a Vessel bound more Northerly.  I have likewise the honour to inclose the Duplicate of my last Respects with Copies of Correspondence relative to my disagreeable affair with Captn. Burley. I hope Sir these papers will fully explain & justify the remission of a longer detention, and that they will be considered as testimony of my respect for the Character with which I have been invested; permit me also Sir, to beg your notice of the inclosed statement concerning a momentary difficulty with a Mr. Andrews.  It was soon terminated and none have since occurred.  I take the liberty of addressing you these details & with the hope of they may shew the necessity of defining what the rank, duties & powers of a Consul are.  I am preparing a Statement of the Vessels of the U.S. which have arrived at this Port since the renewal of the intercourse and shall have the honour of transmitting it by a vessel for Phila. in a few Days.  The number of arrivals is 67, of which 10 a 12 from Ports in Europe mostly in ballast.  There are now 30 sail in Port.
					Of the poor Sailors who were pressed and retained on board the Ship Eagle at the Isle d’aix, four have made their escape by swimming on shore, four were unfortunately drowned in the attempt, and one  man still remains on board.  Our reclamations have never been answered.  But the Seamen lately taken in British Vessels have been released upon Mr. Mountflorence’s & my request.  Seven were Set at Liberty a few days ago, and orders have been given for the Release of those detained at Saumur.
					If time permitted I should wish to say something of the unexpected dispositions of the President with relation to me.  We learnt a few days since that a Mr. Lee has been appointed to succeed me.  He himself also mentions it, in a letter to his friend here, and adds that ’tis Said I shall be appointed to Nantes or some other Port!  Neither you Sir, nor your predecessors have yet manifested any disapprobation of my conduct.  If I have given cause of dissatisfaction, it is but common justice I should know it, and be heard in my own defence, before suffering so severe a Sentence.  I have now Served my Country five years without any emolument yet allowed me.  Let my past conduct be examined.  I will be happy in the Scrutiny.  An honest zeal for the interests of my fellow Citizens and the faithful execution of my Office will be found the actuating principle of my Conduct & the  truth.  Your archives, Sir, will bear ample testimony of this, and my experience, I conceive, can be offered as an equivalent for superior talents.
					If proof of local approbation is wanting to fix the opinion of the President, on my moral and political principles, I have them, both from the most respectable of the French and my Countrymen who have known me here.
					If my origin & education are for any thing, in the Scale of preference, (but I presume not, as Mr. Lee was born & educated in Nova  Scotia, to the age of 14, where his Father & family now live—) if, I say, any information is desired on that Score, my fellow Citizens of new Jersey will attest that I am and of right ought to be an American—a true republican and I defy the world to say I ever evinced a different character.
					My Father served with credit during our Revolutionary war.  Though a child then, the destruction of my Paternal dwelling (at Springfield) by the British, and anglo-american incendiaries, is  fresh  in  my  memory  as  of  yesterday.
					I have always spoken with respect, of the worthies of my Country, and am conscious I have hitherto done my part as a good and faithful servant.
					Your Predecessor removed me from Brest, to this more important Port, giving me the engagement of the government to confirm me in the consulate, “if my Agency was approved of” and surely my appointment by the late Administration was a proof of approbation.  I ought to have a trial under the new one, for it cannot be its intention to suffer my past services go unrewarded, to cast me off from the confidence of my fellow Citizens (by withdrawing its own) with a large family to provide for, saddled with the expences of my local establishment and without a cause!
					Mr. Lee mentions the probability of my being appointed to another Port.  Though his appointment may have been made (which is doubted by many who know him) I cannot believe the President will nominate me to another.  It would be criminal in me to suppose it, for if I am not thought deserving of this one, I certainly ought not to be entrusted with another—that is, when put in competition with Mr. Lee.  I wish Sir, upon full information I could have the honour of being judged thereon. Without presuming to enter upon the subject of his claims to preference, if such he has, I will say and I say it with confidence, the President has been deceived with regard to me.  
					If then the sentence is not irrevocably past, I conjure you Sir, as I value the confidence of our Administration and the esteem of my fellow citizens, to lay my representations before the President and beg him to suspend it, untill I can have time to state my claims more fully.  It is worthy of him.  It is justice.  I am with the greatest respect and esteem, Sir, Your most obedient and devoted humble Servant
					
						I. Cox Barnet
					
					
						August 8th. 1801.
						Several Vessels being to sail tomorrow it is impossible for me to add more, than to offer for your perusal the Continuation of French Papers sent herewith.  Mr. Murray is to return to the Hague, to take leave, in a few days.  I am Sorry to inform you I heard this morning the melancholly news of Mr. Dobrée my Colleague at Nants being at Death’s Door by a Complicated disease of the Gout & Dropsy.  It was not expected on Wednesday Last he would live a day.  He signs a Letter to me under date of the 4 inst. (with a very weak hand) of which enclosed is an extract.  Jealous of preserving the Confidence of our administration and devoted to the service of my Country, if upon weighing the case, I must have a Successor, I shall obey the will of the President, but it will be distressing to my family to deprive me of my present situation.  With respectful Consideration
					
					I. Cox Barnet
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
